332 S.W.2d 333 (1960)
Carter Lee GATES, Appellant,
v.
STATE of Texas, Appellee.
No. 31572.
Court of Criminal Appeals of Texas.
February 24, 1960.
*334 Clyde W. Woody, Houston, for appellant.
Dan Walton, Dist. Atty., Jack J. Rawitscher, Samuel H. Robertson, Jr., Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 5 days in jail and a fine of $100.
This is an attempted appeal. The fine has been satisfied, the jail term served, and the term of court ended. This Court has no jurisdiction to entertain such appeal. Article 826, Vernon's Ann.C.C.P.
Treated as an original application for writ of habeas corpus, we find no merit in appellant's contention that the judgment is void because he was not present when his motion for new trial was overruled. Had the court not acted on his motion for new trial, it would have been overruled by operation of law within 20 days after its filing. Article 755, V.A.C.C.P., and Barton v. State, 165 Tex. Crim. 582, 310 S.W.2d 90.
The appeal is dismissed.